ORDER
PER CURIAM.
Byron Ewing, Movant, appeals from the judgment entered denying his Rule 24.085 motion for post-conviction relief after an evi-dentiary hearing. We have reviewed the briefs and the record on appeal and find the motion court’s judgment is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).